Per Curiam. This claim coming on to be heard pursuant to the stipulation to dismiss of the parties hereto, and the Court being fully advised in the premises. The Court finds: That this claim is based on a vehicle collision on April 18, 1977, wherein Claimant alleges damages totaling $5,000.00 as and for injuries and property damage. That the Claimants have agreed to accept the sum of $500.00 as and for a full, complete and final settlement of all claims against Respondent, The State of Illinois. It is hereby ordered that the sum of $500.00 be and is hereby awarded to Claimants, Richard Kennedy and Nancy A. Kennedy in full satisfaction of any and all claims presented to the State of Illinois in the above captioned cause.